DETAILED ACTION
Claims 1, 2, 4, 9, 13, 16, 17, and 21-32 are currently pending in this Office action.  Claims 3, 5-8, 10-12, 14, 15, and 18-20 stand canceled.  Claims 26-32 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 03/01/2021, with respect to claim(s) 1-8, 13, and 16-24 under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (DE 102014001222 A1; US 2016/0340588 A1 as English equivalent, hereinafter “Bauer ‘588”) have been fully considered and are persuasive.  The rejection of claims 1-8, 13, and 16-24 over Bauer ‘588 under 103 has been withdrawn.   Namely, the rejection is withdrawn in light of the amendment narrowing the species and relative content of “Component B” in claim 1.
Applicant's remaining arguments filed 03/01/2021 have been fully considered but they are not persuasive.  Even with the amendment to claim 1, the claims would still be unpatentable under 35 U.S.C. 103 over Bauer et al. (US 7420007 B2; hereinafter “Bauer ‘007”).  Page 8 of the remarks argues that “Bauer ‘007 does not disclose compositions comprising component D of amended claim 1, e.g., an organo phosphonic acid salt, such as the aluminum salts of ethyl phosphonic acid or butyl phosphonic acid.”  This is unpersuasive because it disregards the plain teaching of the reference.  As discussed in the previous rejection, Bauer ‘007 at Claim 12 discloses that the overall flame retardant composition comprises from 50 to 99.9 percent by weight of the dialkylphosphinic salt or mixture of the salts, where the salt or mixture thereof has a content of telomeric phosphinic acid salt of 0.1 to 6 percent by weight; and 0.1 to 50 percent by weight of at least one additive that is, in relevant part, melamine phosphate, 
Page 8-9 alleges “an unexpected results” of “high flowability in addition to high flame retardancy,” as reflected by a low angle of repose, when small amounts of telomeric phosphonic acid salts (Component C) and organic phosphonic acid salts (component D) are included with Component B.   This is unpersuasive because the cited examples (Examples 16-19) are not reasonably commensurate in scope with the present claims.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  Here, it is unknown whether the observed results can be reasonably extrapolated over the full scope of all species of components A, B, C, D, and, as applicable, E broadly encompassed by present claim 1.
While Page 9 argues that “Bauer ‘588 only disclose a flame retardant composition with a repose angle of about 37-45 degree,” this does not overcome the fact that this range is still within the presently claimed range of “between 5° and 45°.”  Otherwise, the 102 rejection based upon Bauer ‘588 is withdrawn for the reasons already discussed.  The same paragraph on page 9 otherwise misreads the previous 
In response to applicant's argument on page 9 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The nonstatutory double patenting rejections over the claims of copending Application No. 16/333227 is withdrawn in light of the amendment to present claim 1 narrowing the relative content of component D.

Claim Rejections - 35 USC § 112
Claim 23 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is still indefinite because lines 2-3 specifies “the particle size of said flame retardant-stabilizer combination,” the original disclosure provides no guidance as to whether this particle size is a mean value or median value. The metes and bounds of the claim cannot be reasonably ascertained.
Appropriate correction is required. Applicant’s arguments on page 12 of the response are insufficient to overcome this rejection.


Claim Rejections - 35 USC § 102/103
Claim(s) 1, 2, 4, 9, 13, 16, 17, and 21-24 are alternatively rejected under 35 U.S.C. 103 as obvious over Bauer et al. (US 7420007 B2; hereinafter “Bauer ‘007”).


    PNG
    media_image1.png
    137
    256
    media_image1.png
    Greyscale

where
R1 and R2 are the same or different, C1-C6 alkyl, linear or branched;
M is Mg, Ca, Al, Sb, Gn, Ge, Ti, Fe, Zr, Zn, Ce, Bi, Sr, Mn, Li, Na, K, or a protonated nitrogen base;
m is 1 to 4; and
0.01 to 6 percent by weight of at least one telomeric phosphinic acid salt selected from the group consisting of ethylbutylphosphinic salts, butylbutylphosphinic salts, ethylhexylphosphinic salts, butylhexylphosphinic salts, and hexylhexylphosphinic salts.  According to Col. 1 lines 22-26 teaches that when the telomeric phosphinic acid salt is present in a low amount there is decreased degradation of plastics containing the flame retardant combination.  Example 4 discloses as the dialkylphosphinic salt or mixture thereof a mixture containing 96.5 percent of aluminum diethylphosphinate, 2.7 percent of aluminum ethylbutylphosphinate, and 0.8 percent aluminum ethylphosphonate.  Claim 12 discloses that a flame retardant composition comprising from 50 to 99.9 percent by weight of the dialkylphosphinic salt or mixture of the salts, where the salt or mixture thereof has a content of telomeric phosphinic acid salt of 0.1 to 6 percent by weight; and 0.1 to 50 percent by weight of at least one additive that is, in relevant part, melamine phosphate, dimelamine phosphate, melamine pyrophosphate, melamine polyphosphate, melam polyphosphate, melem polyphosphate, and melon polyphosphate. Claim 13 also discloses melamine as the additive.
Bauer ‘007 differs from the present claim since it is silent as to the angle of repose of the combination.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433

While Bauer ‘007 does not directly disclose the angle of repose of its composition, since each of the claimed components is present and rendered obvious by the teachings of Bauer ‘007, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess an angle of repose between 5° and 45°.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 2, Bauer ‘007 differs from the present claim because it does not specifically disclose the angle of repose of the combination.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Bauer ‘007 teaches a flame retardant-stabilizer composition comprising each of components A, B, C, and D within or overlapping the presently claimed amounts.  As a result, person of ordinary skill in the art would have reasonably expected their combination to exhibit an angle of repose to be between 20° and 40°.
While Bauer ‘007 does not directly disclose the angle of repose of its composition, since each of the claimed components is present and rendered obvious by the teachings of Bauer ‘007, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess an angle of repose between 20° and 40°. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 4, Bauer ‘007 at claim 1 discloses, in relevant part, M is Ca, Al, Ti, Fe, or Zn.

With respect to claim 13, Bauer ‘007 at Example 4 discloses aluminum ethybutylphosphinate as the telomeric phosphinic acid, which corresponds to present formula (XIII) where w is 2, x is 4, k and l are each 1, and Me is Al, or where w is 4, x is 2, k and l are each 1, and Me is Al.
With respect to claim 16, Example 4 contains aluminum ethylphosphonate.
With respect to claim 17, the claim is satisfied insofar as underlying claim 1 specifies a content of zero weight percent of Component E.
With respect to claim 21, Bauer ‘007 at claim 7 specifies that the composition has a residual moisture content of 0.01 to 10 wt%.
With respect to claim 22, Bauer ‘007 at claim 7 specifies that the composition has a residual moisture content of 0.01 to 10 wt%.
With respect to claim 23, Bauer ‘007 at Col. 7 lines 38-40 specifies that the composition has a particle size of from 1 to 100 µm.
With respect to claim 24, Bauer ‘007 at Col. 7 lines 44-46 discloses that the composition has a bulk density of from 80 to 1500 g/L or preferably 200 to 1000 g/L.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Bauer ‘007 teaches a flame retardant-stabilizer combination comprising components A, B, C, and D as presently claimed, but does not teach a tap density of the combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768